Case 2:17-cr-00008-CAS Document 106 Filed 07/27/21 Page 1 of 5 Page ID #:779
          Case 2:17-cr-00008-CAS Document 106 Filed 07/27/21 Page 2 of 5 Page ID #:780

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                             CRIMINAL MINUTES – GENERAL                           ‘O’

Tallahassee”). His projected release date is May 19, 2027. Opp. at 4. As of this order, defendant
has served approximately 42% of his sentence.1

         A. Defendant’s Habeas Petition

      On August 7, 2019, defendant, proceeding pro se, submitted a motion to vacate his
sentence pursuant to 18 U.S.C. § 2255. Dkt. 72. In his memorandum in support of this motion,
defendant argued that his attorney was deficient because she allegedly failed to move for a mental
competency evaluation of defendant, failed to secure a variance, failed to contest certain prior
convictions, and failed to oppose what defendant contended was “double counting” in computing
defendant’s sentence. Dkt. 73 at 4–9. The Court denied defendant’s motion on April 10, 2020,
finding that defendant failed to establish any deficiency in his representation. Dkt. 93. Before it
did so, however, defendant filed a Traverse Motion in Rebuttal to the Government’s Response,
which for the first time requested that the Court reduce defendant’s sentence pursuant to Section
3582(c). Dkt. 88 (“Traverse Mot.”) at 12.

         B. Defendant’s Motion for Compassionate Release

       Defendant’s instant motion, also filed pro se, is identical to his prior Traverse Motion, but
is entitled Traverse Motion in Rebuttal to the Government’s Response, Compassionate Release.
Mot. at 1. Accordingly, the Court has construed this as a motion for compassionate release. See
dkt. 96 at 1. Defendant contends his medical conditions, such as schizoaffective disorder, a mood
disorder, diabetes and high blood pressure, as well as the risk of COVID-19 infection, constitute
extraordinary and compelling reasons for his release. Mot. at 2; Reply at 9, 10. Defendant adds
that he has completed 500 hours of work in UNICOR, has taken various classes, and has
completed an apprenticeship in electronics. Mot. at 12; Status Update at 2. Furthermore, if
released, defendant states he would live with Tondalia Chandler in Los Angeles, California, and
would receive mental health treatment from Dr. Yoshado K. Lang, at the Los Angeles County
Department of Mental Health, who has been defendant’s psychologist since 2009. Reply at 10,
12–13; dkt. 101-2 at 1. (The record does not specify Chandler’s relationship to defendant.)

      The government responds that, at least at the time of its opposition, BOP facilities were
experiencing low rates of COVID-19 transmission, the BOP had implemented policies to curtail
the spread of infection, and defendant’s diabetes and high blood pressure were adequately




         1
       On June 18, 2019, this matter was randomly reassigned to this Court upon the death of
Judge O’Connell. Dkt. 71.

CR-11 (10/16)                         CRIMINAL MINUTES – GENERAL                             Page 2 of 5
          Case 2:17-cr-00008-CAS Document 106 Filed 07/27/21 Page 3 of 5 Page ID #:781

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                             CRIMINAL MINUTES – GENERAL                           ‘O’

controlled. Opp. at 20. The government adds that defendant’s release plan is inadequate. Id. at
21.

    III.        LEGAL STANDARD

      “A judgment of conviction that includes a sentence of imprisonment constitutes a final
judgment and may not be modified by a district court except in limited circumstances.” Dillon
v. United States, 560 U.S. 817, 824 (2010) (alterations omitted). “Compassionate release
provides an exception” to this general rule “in extraordinary cases.” United States v. Holden, No.
3:13-cr-00444-BR, 2020 WL 1673440, at *2 (D. Or. Apr. 6, 2020).

       Prior to December 21, 2018, “the Court could only reduce a sentence of imprisonment upon
a motion of the Director of the Bureau of Prisons[.]” United States v. Esparza, No. 1:07-cr-
00294-BLW, 2020 WL 1696084, at *1 n.1 (D. Idaho Apr. 7, 2020). But on December 21, 2018,
Congress enacted—and the President signed into law—the First Step Act of 2018, Pub. L. No.
115-391, 132 Stat. 5194 (“FSA”), “with the intent of ‘increasing the use and transparency of
compassionate release.’” United States v. Willis, 382 F. Supp. 3d 1185, 1187 (D.N.M. 2019).
Accordingly, the FSA now “permits defendants to bring their own motions for compassionate
release after first exhausting their administrative remedies with the Bureau of Prisons.” United
States v. Ayon-Nunez, No. 1:16-cr-00130-DAD, 2020 WL 704785, at *2 (E.D. Cal. Feb. 12,
2020). “Although relief under the statute is commonly referred to as ‘compassionate release,’
such relief is not limited to immediate release, but includes a reduction in sentence.” United
States v. Marks, No. 03-cr-06033-L, 2020 WL 1908911, at *3 n.3 (W.D.N.Y. Apr. 20, 2020).

       “Compassionate release is governed by 18 U.S.C. § 3582(c).” Willis, 382 F. Supp. 3d at
1187. The FSA modified Section 3582(c)(1)(A)(i) to allow for compassionate release when three
requirements are met: “First, as a threshold matter, the statute requires defendants to exhaust
administrative remedies. Second, a district court may grant compassionate release only if
‘extraordinary and compelling reasons warrant such a reduction’ . . . . Third, the district court
must also consider ‘the factors set forth in Section 3553(a) to the extent they are applicable.’”
United States v. Rodriguez, 424 F. Supp. 3d 674, 680 (N.D. Cal. 2019) (quoting 18 U.S.C.
§ 3582(c)(1)(A)(i)); see 18 U.S.C. § 3553(a) (“Section 3553(a)”). The FSA “grants broad
discretion to the district courts in providing relief[.]” Jones v. United States, No. 4:98-cr-10-01,
2020 WL 219311, at *3 (E.D. Va. Jan. 6, 2020).

///

///



CR-11 (10/16)                         CRIMINAL MINUTES – GENERAL                             Page 3 of 5
          Case 2:17-cr-00008-CAS Document 106 Filed 07/27/21 Page 4 of 5 Page ID #:782

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                              CRIMINAL MINUTES – GENERAL                          ‘O’

    IV.         DISCUSSION

         A. Exhaustion of Administrative Remedies

       “[A] court may not consider a motion brought under § 3582(c)(1)(A) unless (1) the Director
of the BOP has filed the motion on the inmate’s behalf, or (2) the inmate has requested that the
BOP make such a motion and either (a) the inmate has “fully exhausted all administrative rights
to appeal a failure of the [BOP] to bring a motion on the [inmate]’s behalf,” or (b) 30 days have
elapsed since the “warden of the [inmate]’s facility” received a compassionate-release request
from the inmate.” United States v. Keller, ––– F.4th –––, 2021 WL 2695129, at *3 (9th Cir. July
1, 2021) (alterations in original). This “administrative exhaustion requirement imposes a
mandatory claim-processing rule that must be enforced when properly invoked.” Id. at *4.

       As noted above, defendant filed the instant motion on October 5, 2020. On November 12,
2020, the Court issued a minute order setting a briefing schedule, and stating that it construed the
motion as a motion for compassionate release pursuant to Section 3582. Dkt. 96 at 1. Thereafter,
on November 20, 2020, defendant filed, for the first time, an Inmate Request to Staff requesting
that he be released pursuant to Section 3582(c)(1)(A). Dkt. 101-2, Opp., Exh. 1. He addressed
the request to one Case Manager Epps. Id. Although defendant does not address the exhaustion
requirement in his briefing, the government conceded that defendant had satisfied this
requirement, apparently reasoning that this was the case because 30 days had elapsed since
defendant filed his request with the BOP. Opp. at 10–11. But see id. at 4 (stating, apparently
incorrectly, that defendant filed request with BOP before filing instant motion).

        Since the government’s opposition, the Ninth Circuit has clarified certain aspects of the
exhaustion requirement imposed by Section 3582(c)(1)(A). Relevant here, the court in Keller
observed that “[t]he statute plainly states that the ‘court may not modify a term of imprisonment
. . . except . . . , upon the motion of the defendant after’ the defendant has fully exhausted his
administrative remedies.” 2021 WL 2695129, at *4 (quoting 18 U.S.C § a3582(c)(1)(A))
(emphasis and alterations in original). Accordingly, the court there held that the defendant had
failed to exhaust his administrative remedies where he filed a request with the BOP after filing
his motion for compassionate release, despite the fact that the district court ruled on the motion
after 30 had passed since the filing of the request. Id. Although the government here has not
objected on the ground that defendant failed to exhaust his administrative remedies before filing
this motion, the government did not have the benefit of Keller when it filed its opposition. The
procedural circumstances here parallel those in Keller, and the Court therefore concludes that
defendant’s motion must be denied without prejudice because he failed to exhaust his
administrative remedies before filing the motion.



CR-11 (10/16)                         CRIMINAL MINUTES – GENERAL                             Page 4 of 5
          Case 2:17-cr-00008-CAS Document 106 Filed 07/27/21 Page 5 of 5 Page ID #:783

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                              CRIMINAL MINUTES – GENERAL                          ‘O’

      Finally, because “a district court that properly denies compassionate release need not
evaluate each step” in the Section 3582(c)(1)(A) analysis, id. at * 5 (emphasis omitted), the Court
does not reach the questions of whether defendant has established extraordinary and compelling
reasons for release, or whether release would comply with Section 3553(a).

    V.          CONCLUSION

     In accordance with the foregoing, the Court DENIES defendant’s motion for
compassionate release without prejudice to his refiling the motion after exhausting his
administrative remedies.

         IT IS SO ORDERED.


                                                                       00     :     00
                                            Initials of Deputy Clerk        CMJ




CR-11 (10/16)                        CRIMINAL MINUTES – GENERAL                             Page 5 of 5
